Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Richard Kehmeier, hereby certifies that: , under the standards set forth and solely for the purposes of 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge, the Annual Report on Form 10-K of the Company for the year ended January 31, 2011 fully complies with the requirements of Section 13(a) or 15(d) of the Securities ExchangeAct of 1934 and information contained in that Form 10-K fairly presents, in all material respects, the financial condition andresultsof operations of the Company. Dated: April 26, 2012 By: /s/ Richard Kehmeier Name: Richard Kehmeier Title: President, Chief Executive and Operation Officer, Treasurer, Secretary, and Director A signed original of this written statement required by Section 906 has been provided to American Goldfields Inc. and will be retained by American Goldfields Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
